Citation Nr: 1506897	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-03 794	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to April 20, 2012 and in excess of 10 percent from April 20, 2012 for service-connected traumatic cataract of the left eye (hereinafter left eye disability).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as acute bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.

The claims are before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2009 decision granted service connection for a left eye disability and assigned a non-compensable rating effective October 27, 2008.  The Veteran appealed the assigned rating.  The Veteran testified at a hearing before the undersigned in February 2011.  A transcript is of record.  Thereafter, an August 2011 rating decision denied service connection for COPD.  The Veteran timely completed an appeal of this rating decision.

In April 2012, the Board remanded the claim for an increased rating for a service-connected left eye disability for further development.  A November 2012 rating decision granted a 10 percent rating for a service-connected left eye disability effective April 20, 2012.

The issue of COPD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 26, 2010, the Veteran's left eye disability was manifested by visual acuity of no worse than 20/40 corrected distance vision in the left eye.

2.  From July 26, 2010, the Veteran's left eye disability has been manifested by visual acuity of no worse than 20/50 corrected distance vision in the left eye.
CONCLUSIONS OF LAW

1.  Prior to July 26, 2010, the criteria for an initial compensable rating for a left eye disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6027, 6066 (2014).

2.  Effective July 26, 2010, the criteria for an initial 10 percent rating for a left eye disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.79, Diagnostic Codes 6027, 6066 (2014).

3.  From July 26, 2010, the criteria for an initial rating in excess of 10 percent for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6027, 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran initially filed a claim for service connection for his left eye in December 2008.  The Veteran received the required notice in a December 2008 letter.  Service connection for a left eye disability was granted in an April 2009 rating decision, and the Veteran disagreed with the initially assigned rating in June 2009.  As the Veteran received the required notice after he filed his service connection claim, additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his left eye disability claim.  All available and identified VA medical records pertinent to the left eye have been associated with the claims file.  In particular, pursuant to the remand, VA treatment records and an April 2012 VA examination were obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the March 2009 and April 2012 VA examinations are adequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the matter to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, there was a remand following this hearing, which sought to obtain any outstanding evidence that might substantiate the claim for an increased rating.  Additionally, as the Veteran asserted during his hearing that his eye had gotten worse since his last examination, a current VA examination was obtained.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The Veteran's service-connected left eye disability is currently rated under diagnostic code (DC) 6027, cataract of any type.  38 C.F.R. § 4.79.  The April 2012 VA examination report noted that the Veteran has not undergone cataract surgery.  As the Veteran's left eye disability is preoperative, it is evaluated based on visual impairment.  38 C.F.R. § 4.79, DC 6027.  The Veteran's service-connected left eye disability was rated as non-compensable prior to April 20, 2012, and as 10 percent disabling from April 20, 2012.  38 C.F.R. § 4.79, DC 6066.

Under DC 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.79, DC 6066.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c). 

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).

Prior to July 26, 2010, the medical records reflect that the Veteran's corrected visual acuity was no worse than 20/20 in the right eye and 20/40 in the service-connected left eye.  In this regard, the March 2009 VA examination report shows that the Veteran's corrected distance vision was 20/20 in the right eye and 20/40 in the service-connected left eye.  Corrected near vision was 20/20 in the right eye and 20/30 in the left eye.  There was no visual field defect.  Pursuant to DC 6066, the Veteran's non-service connected right eye is considered to be 20/40 and his left eye is 20/40, which equates to a non-compensable rating.  38 C.F.R. §§ 4.75(c), 4.79.  This evidence does not more nearly approximate corrected visual acuity of 20/50 in one eye and 20/40 in the other eye; vision in both eyes correctable to 20/50; vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; and vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40 was not shown.  38 C.F.R. §§ 4.7, 4.79, DC 6066.  Accordingly, prior to July 26, 2010, a compensable rating for service-connected left eye disability is not warranted.  38 C.F.R. §§ 4.7, 4.79, DC 6066.

From July 26, 2010, a 10 percent rating for the service-connected left eye disability is warranted, but no higher.  A July 26, 2010 VA optometry note shows that the Veteran's corrected distance vision (DVAcc) was 20/25 in the right eye and 20/50 in the left eye.  Corrected near vision (NVAcc) was 20/30 in both eyes.  The Veteran's non-service connected right eye is considered to be 20/40 and his left eye is 20/50, which equates to a 10 percent rating under DC 6066.  38 C.F.R. §§ 4.7, 4.79. 

The April 2012 VA examination report shows that the Veteran's corrected distance vision was 20/40 (or better) in the right eye and 20/40 (or better) in the left eye.  Corrected near vision was 20/40 (or better) in the right eye and 20/70 in the left eye.  There was no visual field defect.

The examination report reflects that there is a difference equal to two or more scheduled steps between near and distance corrected vision in the Veteran's left eye, with the near vision being worse.  In cases such as these, VA will evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3).  However, pursuant to that regulation, the examination report should contain at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  This was not done in this case.  Although the difference in steps was not verified through retesting or explained, the Board will resolve any doubt in favor of the Veteran and apply § 4.76(b)(3), since evaluation under this provision is more favorable to him.  As corrected distance vision was 20/40 (or better) at the examination, the Board will consider the left eye to have corrected distance vision of 20/50, one step poorer than measured, for rating purposes.  The Veteran's non-service connected right eye is considered to be 20/40 and his left eye is 20/50, which equates to a 10 percent rating under DC 6066.  38 C.F.R. §§ 4.7, 4.79.  Specifically, the evidence has not demonstrated corrected visual acuity of either 15/200, 20/70, 20/100, or 20/200 in his service-connected left eye so as to warrant the next highest rating of 20 percent.  38 C.F.R. § 4.79, DC 6066.  Accordingly, from July 26, 2010, a rating in excess of 10 percent for the service-connected left eye disability is not warranted.  38 C.F.R. §§ 4.7, 4.79, DC 6066.

Finally, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

The Board concludes that the assigned schedular ratings adequately contemplate the Veteran's disability picture as the criteria reasonably describe his disability level and symptomatology.  The Veteran's left eye disability is manifested primarily by blurring and decreased visual acuity, which is contemplated by the rating schedule by the above assigned ratings.  Additionally, the Veteran testified that he had pain in his eye that comes and goes, which is not directly contemplated by the rating criteria.  See Hearing Transcript pp. 3-4.  However, there is no indication that the Veteran's left eye disability presents an exceptional disability picture.  There is no evidence of such impairment as marked interference with employment or frequent periods of hospitalization.  Specifically, during the March 2009 VA examination, the Veteran reported no periods of incapacitation, and the examiner found no significant effects on the Veteran's usual occupation and no effects on his usual daily activities.  Moreover, during the April 2012 VA examination, the Veteran did not report any incapacitating episodes in the last 12 months.  The examiner noted that the Veteran's left eye disability did not affect his ability to work, and the only remark was that the cataract had resulted in a reduction in corrected acuity.  Thus, the service-connected left eye disability picture does not meet the second inquiry.  For these reasons, referral for extra-schedular consideration is not appropriate in this case.  


ORDER

An initial compensable disability rating for a service-connected left eye disability prior to July 26, 2010 is denied. 

An initial 10 percent (but no higher) rating from July 26, 2010 is granted, subject to the regulations governing the payment of monetary awards.



REMAND

As noted above, an August 2011 rating decision denied entitlement to service connection for COPD.  The Veteran filed a notice of disagreement with that decision in October 2011 and the RO issued a statement of the case in May 2014.  In his June 2014 substantive appeal, the Veteran requested a BVA hearing at a local VA office.  The record does not reflect that a hearing was scheduled or that the Veteran cancelled his request.  

As such, this case needs to be returned to the RO so that a Board hearing may be scheduled.

Accordingly, the issue is REMANDED for the following action:

Schedule the Veteran for a hearing in accordance with applicable procedures with regard to his claim for service connection for COPD.  The Veteran and his representative should be provided with notice as to the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


